Citation Nr: 0207071	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of herpes zoster.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to March 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for post 
herpetic pain syndrome and assigned a 10 percent evaluation, 
effective October 6, 1994.  

This case was previously before the Board and was remanded to 
the RO in March 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of herpes zoster are manifested 
by complaints of pain in the right upper back area and 
tingling down the right arm.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of herpes zoster have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806, 4.123, 4.124, Diagnostic 
Code 8719 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the September 1999 Statement of the Case (SOC) 
and the February 2000 and February 2002 Supplemental 
Statements of the Case (SSOC), the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence, necessary to substantiate 
the claim on appeal.  The SOC and subsequent SSOCs also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  In this regard, the Board 
notes that the RO completed the detailed development ordered 
in the Board's March 2001 remand to the extent possible.  The 
record reveals that the veteran failed to report for a VA 
examination scheduled on December 3, 2001.  A VA report dated 
that day noted that the veteran's wife had called to advise 
that the veteran had been called unexpectedly out of the 
country for at least 30 days or more and that he would 
contact VA upon his return to reschedule the examination.  
The record does not show that the veteran ever contacted VA 
to reschedule the examination.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  In a statement dated in April 2002, the veteran 
indicated that he had no additional evidence and requested 
expedited submission of his appeal to the Board.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

Background

Service medical records show that the veteran was seen on 
September 27, 1987 with complaints of pain and a rash on his 
posterior trunk.  He indicated that the rash had been there 
for about four days.  On examination of the skin multiple 
papules were spread along the right thoracic area of the 
back.  The diagnosis was possible herpes zoster and 
medications were dispenses.  There were no further complaints 
or treatment noted in the service medical records.  

Post-service VA medical records include an August 1996 
diagnosis by X-ray of degenerative spur formation in the mid 
distal thoracic spine (spondylolysis).  

On VA general medical examination in January 1999, the 
veteran complained of a burning pain in his right mid back 
since 1987.  He stated that he was diagnosed with herpes 
zoster in 1987, and had a rash that lasted three to four 
weeks and then disappeared.  He indicated that the pain has 
lingered ever since and usually occurs every month or so, 
lasting for at least three weeks at a time.  He stated that 
he never had a rash since 1987.  The pain did interfere with 
his movement although he was active.  Physical examination 
revealed no scars.  There were good peripheral pulses in the 
dorsalis pedis and the posterior tibialis.  The diagnosis was 
post herpetic pain syndrome.  

In a May 1999 rating decision, the RO granted service 
connection for post herpetic pain syndrome and assigned a 10 
percent evaluation, effective October 6, 1994.  

On VA peripheral nerves examination in August 1999, the 
veteran reported continued pain in the right scapula area and 
some tingling down the right hand.  He stated that his right 
hand grip was not quite as strong because of the discomfort.  
Examination revealed good range of cervical motion.  There 
were no skin lesions or tenderness over the thoracic or 
cervical spine.  Motor examination revealed 5/5 strength 
throughout.  No atrophy or fasciculations was seen.  His hand 
grip on the right was slightly less than the left.  It was 
noted that the veteran was right-handed.  He seemed to move 
his arm fairly well, without limitation of motion.  Reflexes 
were diffusely hypoactive throughout and +1.  Sensory testing 
was unremarkable.  The diagnosis was post herpetic pain 
syndrome in the right scapula and intermittently in the right 
arm.  The examiner commented that, objectively, the veteran's 
neurological examination was unremarkable with no objective 
weakness found.  The examiner stated that while it was 
possible that pain limited the veteran's employment 
opportunities as indicated by the veteran, objectively, he 
did not find any limitation from a motor standpoint.  The 
examiner indicated that the veteran's muscle strength 
appeared to be intact.  

The veteran was afforded an electromyography (EMG) and nerve 
conduction studies (NCS) in August 1999.  Electrodiagnostic 
impressions were mild left median neuropathy at the wrist 
most consistent with old/resolved carpal tunnel syndrome and 
mild to moderate right median neuropathy at the wrist most 
consistent with carpal tunnel syndrome.  There was no 
evidence of right upper extremity radiculopathy or 
plexopathy.  

On VA general medical examination in August 1999, it was 
noted that the veteran was currently unemployed.  Examination 
revealed no skin eruptions throughout.  The diagnosis was 
post herpetic pain syndrome.  The examiner opined that based 
on the examination the post herpetic pain syndrome would not 
cause the veteran to "seek for any employment," although, 
because of previous surgeries on the left shoulder and the 
left wrist he would not be able to pursue his previous 
occupation as a seaman because it involved endurance and 
strength.  

VA treatment records reflect that the veteran was seen in 
March 2001 for complaint of zoster pain of the right side of 
the chest and back which started the prior night.  Topical 
ointment had helped somewhat.  He denied fever or skin 
lesions.  Physical examination noted no skin lesions and full 
range of motion of the right shoulder.  Assessment was zoster 
neuralgia.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify the various disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  

The veteran's post herpetic pain syndrome is not specifically 
enumerated in the Rating Schedule.  As such, it is to be 
rated based on an analogous disability.  38 C.F.R. § 4.20 
(2001) (When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).

Here, the RO determined that Diagnostic Code (DC) 8719 most 
closely approximates the nature of the veteran's disability.  
That DC pertains to neuralgia of the long thoracic nerve.  38 
C.F.R. § 4.124a, DC 8719 (2001).  The Board finds its use 
most appropriate in this case because the veteran's 
disability is manifested by subjective complaints of pain in 
the right upper back area and tingling in the right arm and 
hand.  This corresponds closely to symptoms of neuralgia, 
which are dull and intermittent pain, 38 C.F.R. § 4.124 
(2001), and to the region of the long thoracic nerve, 
paralysis of which affects the ability to raise the arm above 
shoulder level and may cause a winged scapula deformity.  38 
C.F.R. § 4.124a, DC 8519 (2001).

Unfortunately, DC 8719 does not provide for a disability 
rating in excess of 10 percent in this case.  Neuralgia of 
the long thoracic nerve is to be rated based on paralysis of 
that nerve, with a maximum equal to moderate, incomplete 
paralysis.  38 C.F.R. § 4.124 (2001).  Moderate, incomplete 
paralysis of that nerve warrants a 10 percent disability 
rating.  38 C.F.R. § 4.124a, DC 8519 (2001).  The Board 
recognizes that more severe disability, resembling neuritis 
of the nerve, warrants a higher rating, but that disability 
is characterized by a loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating.  38 C.F.R. § 4.123 (2001).  Those symptoms are 
not present in this case.  As indicated above, objective EMG 
and NCS in August 1999 did not show any deficits.  In 
addition, VA neurologic examination in August 1999 showed the 
shoulder had normal reflexes and muscle strength.

The RO also evaluated the disability pursuant to DC 7806 for 
eczema.  That DC provides for a 10 percent evaluation where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent evaluation 
for exudation or itching constant, extensive lesions, or 
marked disfigurement; and a 50 percent evaluation for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where there is exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, DC 7806 (2001).  
The Board does not find this DC to be the best under which to 
rate the veteran's disability because there is no indication 
that the service-connected disability results in any skin 
condition.  Examinations of the skin have been completely 
normal.  In fact, the veteran, himself, has denied any skin 
manifestations since 1987.  

Similarly, the Board finds no other DC under which to rate 
the veteran's service-connected post herpetic pain syndrome 
that provides for an increased rating.  The shoulders are not 
ankylosed (DC 5200) and motion of the shoulders is not shown 
to be limited to shoulder level (DC 5201).  38 C.F.R. § 
4.71a, DC 5200, 5201 (2001).

As raised in the representative's June 2002 Appellant's 
Brief, the Board has considered functional impairment as 
well.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(holding that 38 C.F.R. §§4.40, 4.45, were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes).  The impairment shown in this 
case consists of pain in the upper back area.  However, VA 
treatment records in March 2001 reflected that the veteran 
had full range of motion in the shoulder.  

Overall, the Board finds that the veteran's post herpetic 
pain syndrome is most appropriately rated pursuant to DC 8719 
of the Rating Schedule.  However, neither that DC, nor any 
other DC in the Rating Schedule, provides for a disability 
rating in excess of 10 percent for the symptoms exhibited by 
the veteran, even during a temporary period of time during 
the pendency of this appeal.  See Fenderson, supra.  As such, 
the veteran's claim for an increased disability rating is 
denied.  The preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107 (West Supp. 2001).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected residuals, right radial head fracture, 
status post excision of radial head.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2001).  In this case, there is no evidence 
that the Board finds is entitled to probative weight that the 
veteran's service-connected post herpetic pain syndrome 
results in marked interference with employment.  The Board 
has carefully considered the opinion by the VA physician who 
conducted the August 1999 examination.  That opinion included 
the following transcribed comment:

The rating board wants to know whether he can 
gain employment.  In my opinion, based on 
this examination, the postherpetic syndrome 
will not cause [the veteran] to seek for any 
employment as a cashier, pumping gas at a 
gasoline station, or as a messenger, or any 
desk job, although because of his surgery on 
the left shoulder, as well as on the left 
wrist, he will not be able to pursue his 
previous occupation as a seaman because it 
involves endurance and strength.

In view of the earlier clinical findings as to the actual 
symptoms, and the later comment indicating that due to 
nonservice connected disability the veteran could not pursue 
a job requiring endurance and strength, the Boards that the 
phrase the "postherpetic syndrome will not cause [the 
veteran] to seek for any employment" is obviously a garbled 
transcription and was not intended to indicate the examiner's 
opinion that the service connected condition would preclude 
employment.  Further in this vein, the veteran declined to 
appear for an examination the Board requested that would have 
provided clarifying information.  The duty to assist is not a 
one way street, and he must bear the consequences of his 
failure to cooperate when he failed to appear for a scheduled 
examination and declined to be rescheduled for an examination 
after the Board had expressly warned him in the remand that 
failure to cooperate "may have adverse consequences."  The 
Board further notes that there is no evidence in the claims 
file of frequent periods of hospitalization for post herpetic 
pain syndrome.  Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b) (2001).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of herpes zoster is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

